Per Curiam,
The turning point in the case was whether McCullough’s delay in presenting the order for payment, and his acceptance of notes instead of the money when he did present it, amounted to such negligence as should discharge the drawer of the order. This, however, was not a simple question of law as the appellant presents it. The order was not accepted by Mercur & Company for immediate payment, but as Mercur testified not to be paid “ until after the completion of the contract.” That involved the question of indefinite time. In regard to taking notes instead of insisting on money, the defendant Viney himself suggested that course in the letter of July 29. The ease is still further complicated at this point by the claim that Yiney was insane when he wrote that letter. The result of all the evidence was practically to eliminate the application of any general rules of law, and reduce the whole controversy to one of fact which was correctly submitted in the instruction, that McCullough was bound to present the order “ in what a prudent business man, of reasonable intelligence, would say was a reasonable time,” and the direction to the jury to determine the question of his negligence by that standard.
Judgment affirmed.